Exhibit 99(b) Page 1 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED APRIL 29, 2, 2011 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales April 29, May 1, % Over April 29, May 1, (Under) Net sales $ % % % Cost of sales % 81.9 % % Gross profit % % % Selling, general and administrative expenses % % % Restructuring expense - 28 ) % % % Income from operations % % % Interest expense ) % % % Interest income % % )% Other expense (income) N.M. % (0.1 ) % Income before income taxes % % 7.7 % Income taxes* N.M. % (28.1 )% Net income $ (42.9 ) % % % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales April 29, May 1, % Over April 29, May 1, (Under) Income before income taxes (see above) $ 17.5 % % 7.7 % Adjusted Income taxes (2)* 34.9 % % 16.1 % Adjusted net income 14.2 % % 6.5 % A Adjusted net income per share-basic $ $ 20.0 % Adjusted net income per share-diluted $ $ 16.7 % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $59.9 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page2 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE TWELVE MONTHS ENDED APRIL 29, 2, 2011 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) TWELVE MONTHS ENDED Amounts Percent of Sales April 29, May 1, % Over April 29, May 1, (Under) Net sales $ % 100.0 % 100.0 % Cost of sales % 84.4 % 83.0 % Gross profit % 15.6 % 17.0 % Selling, general and administrative expenses % 9.8 % 9.7 % Restructuring expense - 28 N.M. 0.0 % 0.0 % Income from operations ) % 5.8 % 7.3 % Interest expense ) % 0.3 % 0.4 % Interest income ) ) % ) % ) % Other expense 40 % 0.1 % 0.0 % Income before income taxes ) % 5.6 % 6.9 % Income taxes* ) N.M. 6.4 % ) % Net income $ ) % 5.2 % 7.5 % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) TWELVE MONTHS ENDED Amounts Percent of Sales April 29, May 1, % Over April 29, May 1, (Under) Income before income taxes (see above) $ ) % 5.6 % 6.9 % Adjusted Income taxes (2)* % 18.5 % 16.1 % Adjusted net income ) % 4.5 % 5.8 % Adjusted net income per share-basic $ $ ) % Adjusted net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $59.9 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 3 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS APRIL 29, 2, 2011 Unaudited (Amounts in Thousands) Amounts Increase Aprl 29, * May 1, (Decrease) Dollars Percent Current assets Cash and cash equivalents $ $ 7.9 % Short-term investments ) ) % Accounts receivable 24.0 % Inventories 26.6 % Deferred income taxes 742.0 % Assets held for sale 15 75 ) ) % Income taxes receivable - 79 ) ) % Other current assets ) ) % Total current assets 17.2 % Property, plant and equipment, net 3.2 % Goodwill - 0.0 % Deferred income taxes ) ) % Other assets ) ) % Total assets $ $ 11.3 % Current liabilities Current maturities of long-term debt $ $ (8 ) ) % Line of credit - 100.0 % Accounts payable - trade 23.3 % Accounts payable - capital expenditures 29 20.7 % Accrued expenses 22.4 % Accrued restructuring 40 44 (4 ) ) % Deferred income taxes - 82 ) ) % Income taxes payable - current (4 ) ) % Total current liabilities 23.2 % Income taxes payable - long-term (3 ) ) % Deferred income taxes 18.3 % Long-term debt , less current maturities ) ) % Total liabilities 12.1 % Shareholders' equity 10.8 % Total liabilities and shareholders' equity $ $ 11.3 % Shares outstanding ) ) % * Derived from audited financial statements Page 4 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE TWELVE MONTHS ENDED APRIL 29, 2, 2011 Unaudited (Amounts in Thousands) TWELVE MONTHS ENDED Amounts April 29, May 1, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Deferred income taxes ) ) Restructuring expenses, net of gain on sale of related assets - 28 Gain on sale of equipment ) ) Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange gains ) ) Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Other current assets ) Other assets ) (3 ) Accounts payable Accrued expenses ) Accrued restructuring (4 ) ) Income taxes Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of short-term investments ) ) Proceeds from the sale of short-term investments Proceeds from the sale of equipment 79 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit - Payments on lines of credit ) - Payments on vendor-financed capital expenditures - ) Payments on long-term debt ) ) Debt issuance costs ) ) Excess tax benefits related to stock-based compensation 64 Repurchase of common stock ) - Proceeds from common stock issued Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ Free Cash Flow reconciliation is as follows: FY 2012 FY 2011 A) Net cash provided by operating activities $ B) Minus:Capital Expenditures ) ) C) Add: Proceeds from the sale of equipment 79 D) Minus:Payments on vendor-financed capital expenditures - ) E) Add: Excess tax benefits related to stock-based compensation 64 F) Effects of exchange rate changes on cash and cash equivalents $ Page 5 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED APRIL 29, 2, 2011 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales April 29, May 1, % Over April 29, May 1, Net Sales by Segment (Under) Mattress Fabrics $ 23.3 % 57.3 % 58.3 % Upholstery Fabrics 28.4 % 42.7 % 41.7 % Net Sales $ 25.4 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 13.3 % 19.9 % 21.7 % Upholstery Fabrics 38.4 % 15.6 % 14.5 % Gross Profit $ 21.4 % 18.1 % 18.7 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ 23.9 % 6.8 % 6.8 % Upholstery Fabrics 15.1 % 10.1 % 11.3 % Unallocated Corporate expenses 39.2 % 2.4 % 2.1 % Selling, General and Administrative expenses 23.1 % 10.6 % 10.8 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 8.4 % 13.1 % 14.9 % Upholstery Fabrics 119.7 % 5.5 % 3.2 % Unallocated corporate expenses ) ) 39.2 % ) % ) % Subtotal 19.1 % 7.5 % 7.9 % Restructuring expense - ) ) % 0.0 % ) % Operating income $ 19.8 % 7.5 % 7.8 % Depreciation by Segment Mattress Fabrics $ 8.6 % Upholstery Fabrics 6.3 % Subtotal 8.3 % Notes: (1) The $28 represents an impairment charge related to equipment associated with the upholstery fabrics segment thatis classified as held for sale. Page 6 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE TWELVE MONTHS ENDED APRIL 29, 2, 2011 (Unaudited) (Amounts in thousands) TWELVE MONTHS ENDED Amounts Percent of Total Sales April 29, May 1, % Over April 29, May 1, Net Sales by Segment (Under) Mattress Fabrics $ 18.9 % 57.2 % 56.5 % Upholstery Fabrics 15.4 % 42.8 % 43.5 % Net Sales $ 17.4 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 6.8 % 17.1 % 19.0 % Upholstery Fabrics 10.2 % 13.8 % 14.4 % Subtotal 8.1 % 15.6 % 17.0 % Other non-recurring charges ) - 100.0 % ) % 0.0 % Gross Profit 7.9 % 15.6 % 17.0 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ 15.1 % 6.2 % 6.4 % Upholstery Fabrics 24.0 % 10.5 % 9.8 % Unallocated Corporate expenses 13.9 % 1.8 % 1.8 % Subtotal 18.8 % 9.8 % 9.7 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 2.5 % 10.8 % 12.6 % Upholstery Fabrics ) % 3.2 % 4.6 % Unallocated corporate expenses ) ) 13.9 % ) % ) % Subtotal ) % 5.8 % 7.3 % Other non-recurring charges ) ) 175.0 % ) % ) % Operating income $ ) % 5.8 % 7.3 % Return on Capital (3) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (4) Mattress Fabrics 2.4 % Upholstery Fabrics 40.7 % Unallocated Corporate ) ) N/A Consolidated 8.6 % Depreciation by Segment Mattress Fabrics $ 11.9 % Upholstery Fabrics 6.9 % Subtotal 11.3 % Notes: The $77 represents employee termination benefits associated with our Anderson, SC plant facility. This $28 represents an impairment charge of $28 related to equipment associated with the upholstery fabrics segment thatis classified as held for sale, a charge of $24 for lease termination and other exit costs,offset by a credit of $14 foremployee termination benefits, andcredit of $10 for sales proceeds received on equipment with no carrying value. See pages 7 and 8 of this financial informationrelease for calculations. The capital employed balances are as of April 29, 2012 and May 1, 2011. Page7 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE TWELVE MONTHS ENDED APRIL 29, 2012 (Amounts in Thousands) (Unaudited) Operating Income Return Twelve Months Average on Avg. Ended Capital Capital April 29, Employed Employed 2012 (1) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended April 29, 2012 As of the three Months Ended January 29, 2012 As of the three Months Ended October 30, 2011 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Income taxes receivable - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Deferred income taxes - current - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ As of the three Months Ended July 31, 2011 As of the three Months Ended May 1, 2011 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) Deferred income taxes - current - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Deferred income taxes - current - - 82 82 - - 82 82 Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: Operating income excludes restructuring and related chargessee reconciliation per page 6 of this financial information release. Return on average capital employed represents operating income for fiscal 2012 divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit, current and noncurrent deferred tax assets and liabilities, income taxes payable, and income taxes receivable. Average capital employed computed using the five periods ending May 1,2011, July 31, 2011, October 30, 2011, January 29, 2012, and April 29, 2012. Page8 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE TWELVE MONTHS ENDED MAY 1, 2011 (Amounts in Thousands) (Unaudited) Operating Income Return Twelve Months Average on Avg. Ended Capital Capital May 1, Employed Employed 2011 (1) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended May 1, 2011 As of the three Months Ended January 30, 2011 As of the three Months Ended October 31, 2010 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Deferred income taxes - current 82 82 - Income taxes payable - current - 90 90 Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ As of the three Months Ended August 1, 2010 As of the three Months Ended May 2, 2010 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) Deferred income taxes - current - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Deferred income taxes - current - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: Operating income excludes restructuring and related chargessee reconciliation per page 6 of this financial information release. Return on average capital employed represents operating income for fiscal 2011 divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, current and noncurrent deferred tax assets and liabilities, income taxes payable, and income taxes receivable. Average capital employed computed using the five periods ending May 2,2010, August 1,2010, October 31, 2010, January 30, 2011, and May 1, 2011. Page9 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE TWELVE MONTHS ENDED APRIL 29, 2, 2011 Unaudited (Amounts in Thousands) TWELVE MONTHS ENDED Amounts April 29, May 1, Consolidated Effective GAAP Income Tax Rate % )% Reduction of U.S. Valuation Allowance % % Reduction of China Valuation Allowance - % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% % Consolidated Adjusted Effective Income Tax Rate % % THREE MONTHS ENDED As reported April 29, 2012 As reported May 1, 2011 April 29, Proforma Net May 1, Proforma Net Adjustments of Adjustments Adjustments of Adjustments Income before income taxes $ Income taxes (3) $ ) ) $ Net income $ ) $ Net income per share-basic $ $ ) $ Net income per share-diluted $ $ ) $ Average shares outstanding-basic Average shares outstanding-diluted TWELVE MONTHS ENDED As reported April 29, 2012 As reported May 1, 2011 April 29, Proforma Net May 1, Proforma Net Adjustments of Adjustments Adjustments of Adjustments Income before income taxes $ Income taxes (3) $ ) $ Net income $ $ ) $ $ $ ) $ Net income per share-basic $ Net income per share-diluted $ Average shares outstanding-basic Average shares outstanding-diluted Calculated by dividing consolidated income tax (benefit) expense by consolidated income before income taxes. Represents estimated cash income tax expense for our subsidiaries located in Canada and China divided by consolidated income before income taxes. Proforma taxes calculated using the Consolidated Adjusted Effective Income Tax Rate as reflected above.
